Citation Nr: 1219362	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  00-11 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan



THE ISSUES

1.  Whether new and material evidence to reopen the claim for service connection for fragment wound of the left arm, fragment wound of the left leg, and left brow scar has been received.  

2.  Entitlement to service connection for chloracne due to exposure to herbicides. 

3.  Entitlement to service connection for residuals of multiple gunshot wounds to the face, chest, and leg. 

4.  Entitlement to service connection for residuals of shrapnel to the chest and leg. 

5.  Entitlement to service connection for residuals of facial reconstruction. 

6.  Entitlement to service connection for a bilateral knee disability. 

7.  Entitlement to service connection for a bilateral hip disability. 

8.  Entitlement to service connection for a left eye disability. 

9.  Entitlement to service connection for hypertension.  

10.  Entitlement to service connection for tinnitus. 

11.  Entitlement to service connection for the claimed residuals of a fracture of the left arm. 

12.  Entitlement to service connection for the claimed residuals of a fracture of the left hand. 

13.  Entitlement to service connection for a disability manifested by volatile episodes. 

14.  Entitlement to an effective date earlier than February 1, 2004 for the award of nonservice-connected pension benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The Veteran's original VA claims file has been lost; the current file reflects the efforts to reconstruct the record from other sources of information. 

The Veteran served on active duty from October 1967 to May 1969 and from February 1970 to April 1973.  

These matters come to the Board of Veterans' Appeals (Board) on appeal of rating decisions issued by the RO.  

The Board remanded the case to the RO for further development in December 2007.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In March 2012, the Veteran testified from the RO by way of a videoconference hearing before the undersigned Veterans Law Judge.  Unfortunately, a less that full hearing transcript was obtained from an apparent partial recording prepared at the time of the hearing.  

Accordingly, the Veteran was notified of this serious deficiency in a letter sent in April 2012 and offered an opportunity to testify at another hearing. 

The Veteran replied in April 2012 that he did not feel the currently available transcript was adequate and requested that he be scheduled for another videoconference hearing with the same Veterans Law Judge.  

The case is therefore being returned to the RO so that a another videoconference hearing can be scheduled at the convenience of the Veteran in expedited manner.  See 38 C.F.R. § 20.703 (2012). 

The Board regrets the additional delay in adjudicating the Veteran's claim that this remand will create.  However, this remand is necessary to ensure that the Veteran receives all consideration due him under the law.

Accordingly, the case is remanded to the RO for the following action:

The RO should take appropriate steps to contact the Veteran in order to schedule him for another videoconference hearing at the earliest possible opportunity with the Veterans Law Judge who conducted hearing in March 2012.  The Veteran and his representative should be appropriately notified of the date and time of the rescheduled hearing.  

After the hearing, the case should be returned to the Board for appellate review in accordance with the usual procedures.  No action is required of the Veteran until he receives further notice.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


